Citation Nr: 9903290	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  98-04 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1956 to 
March 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision denied the 
appellant's attempt to reopen his claim for service 
connection for an acquired psychiatric disorder.


FINDINGS OF FACT

1.  In March 1993, the Board issued a decision denying 
service connection for an acquired psychiatric disorder. 

2.  No competent medical evidence has been presented since 
the Board's March 1993 decision which is relevant to or 
probative of whether the veteran has an acquired psychiatric 
disorder incurred during his active military service or 
within the first post service year, nor has evidence been 
submitted which is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

1.  The Board's March 1993 decision denying service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. § 7104(b) (West 1991).

2.  Evidence received since the Board's March 1993 decision 
denying service connection for an acquired psychiatric 
disorder is not new and material, and the veteran's claim for 
service connection for an acquired psychiatric disorder has 
not been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  

Service connection may also be established on the basis of 
aggravation.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304, 3.306 (1998).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1998).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(1998).

Psychoses may be presumed to have been incurred during active 
military service if it is manifest to a degree of at least 
10 percent within the first year following active service in 
the case of any veteran who served for 90 day or more.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998). 

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  In Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991), the United States Court of 
Veterans' Appeals (Court) provided a standard, adopted from a 
district court decision pertaining to social security 
benefits, for determining whether evidence submitted by a 
claimant was "new and material".  See Chisholm v. Secretary 
of Health & Human Services, 717 F. Supp. 366, 367 (W.D. Pa. 
1989).  Although a definition of new and material evidence at 
that time recently had been promulgated by VA, the Court 
stated that the VA regulation was not "inconsistent" with 
the standard articulated in Chisholm and that the standard in 
Chisholm was "clearer and more easily applied".  Colvin, 1 
Vet. App. at 174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits.  Hodge, at 1361.

The standard adopted by the Court in Colvin, and more fully 
defined and explained in subsequent decisions of the Court, 
requires the Board to perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, the Board must determine whether the evidence 
presented or secured since the last final disallowance is 
"new and material."  Ibid; see also Edenfield v. Brown, 8 
Vet. App. 384, 389-90 (1995) (en banc) (holding that a denial 
on the merits and a determination that a claim is not well 
grounded both constitute a "disallowance" of a claim).  If 
it is, the Board must then reopen the claim and review the 
new evidence "in the context of" the old to determine 
whether the prior disposition of the claim should be altered.  
Manio, 1 Vet. App. at 145; Jones v. Derwinski, 1 Vet. App. 
210, 215 (1991).

The Court has held that step one of the Manio two-step 
process, the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The first question is whether the 
newly presented evidence is actually "new" in the sense 
that it was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
other evidence of record.  Ibid.; Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the "issue at hand."  Evans, 9 
Vet. App. at 283.  Evidence is "probative" when it 
"tend[s] to prove, or actually prov[es] an issue."  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S 
LAW DICTIONARY 1203 (6th ed. 1990).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  The third question is whether, in light of 
all of the evidence of record, there is a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Dolan v. Brown, 9 Vet. App. 358, 361 (1996); 
Evans, 9 Vet. App. at 283.  Affirmative answers to both 
"materiality" questions are required in order for "new" 
evidence to be "material."  Ibid.; Blackburn v. Brown, 
8 Vet. App. 97, 102 (1995).  As to those two "materiality" 
components, the evidence is presumed credible for the purpose 
of determining whether the case should be reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1998) (final emphasis added).  After 
reviewing the portion of the regulation emphasized above and 
considering the portion of the Colvin test requiring that 
"there must be reasonable possibility that that new 
evidence . . . would change the outcome" of the prior final 
decision in order to be considered "material" evidence, the 
Federal Circuit stated,

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.  The Federal Circuit considered an 
explanation that had accompanied the proposed regulatory 
amendment which added the definition in section 3.156(a) and 
concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363. 

If the newly presented evidence is not "new", the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).
II.  Factual Background

In March 1993, the Board issued a decision that denied the 
veteran's reopened claim for service connection for an 
acquired psychiatric disorder.  The Board's decision is 
final. 38 U.S.C.A. § 7104(b) (West 1991).  The decision 
stated, in part:

The veteran's service medical records, 
including his enlistment examination 
dated in December 1955, and discharge 
examination dated in March 1959, are 
completely negative for complaints or 
treatment of a psychiatric disorder of 
any type.  Accordingly, the evidence does 
not show that the veteran had a 
psychiatric disorder while he was on 
active duty.  Although the veteran has 
presented statements to the effect that 
he became mentally ill in service, these 
statements are not persuasive when 
considered along with the service medical 
records.  The service medical records 
appear to be complete, as the package 
includes reports of examinations for 
entry into service and for separation 
from service, along with dental reports 
and routine entries for minor sick call 
visits for complaints such as a cold and 
a headache.

The decision also indicated that "[t]he veteran did not have 
a psychiatric disorder until several years after his 
separation from service," and that the veteran was not shown 
to "have a psychiatric disorder as the result of his 
military service."

In December 1997, the veteran filed an attempt to reopen his 
claim for service connection for an acquired psychiatric 
disorder.  Through the development of this claim, the 
following has been submitted as new and material evidence: 
(1) medical treatment reports, dated October 1996 through 
October 1997, from the VA medical center in New Orleans, 
Louisiana (Item One); (2) statements and testimony from the 
veteran, including his claim to reopen, dated December 1997, 
notice of disagreement, dated February 1998, substantive 
appeal, dated April 1998, and his testimony at the hearing 
conducted herein on May 7, 1998 (Item Two). 
III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Veterans Appeals.  See Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence that it 
finds to be persuasive or unpersuasive, and provide reasons 
for rejecting any evidence favorable to the appellant.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  Furthermore, as the 
Court has pointed out, the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

Initially, the Board observes that the last final denial of 
the veteran's claim for service connection for an acquired 
psychiatric disorder was the Board's March 1993 decision.  
Therefore, the Board will consider whether evidence submitted 
since that decision is new and material to reopen the claim.  
Since the March 1993 decision, the veteran has submitted 
essentially only two types of evidence: (1) lay evidence 
consisting of his statements and testimony, and (2) post 
service medical records of treatment.

The veteran's own lay statements are not new because they 
merely repeat the claim previous adjudicated by the Board's 
March 1993 decision.  Therefore, the Board concludes that the 
veteran's statements in support of his claim to reopen are 
merely cumulative, and not new.  At the May 1998 hearing 
conducted herein, the veteran testified that he was a boxer 
in the service and that he was having domestic problems 
during this time.  These statements essentially repeat his 
prior allegation of having incurred an inservice psychiatric 
disorder.  Although the Board accepts this testimony as true, 
the veteran, as a layperson, is not competent to provide a 
medical diagnosis of his condition during service, or the 
etiology of his current disorder.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108); 
Chavarria v. Brown, 5 Vet. App. 468 (1993) (an appellant's 
own recitations of her medical history do not constitute new 
and material evidence sufficient to reopen her claim when 
this account has already been rejected by VA).  Thus, the 
statements and testimony submitted by the veteran in this 
matter are not new and material evidence.

During the May 1998 hearing, the veteran testified that he 
was treated shortly after his discharge from the service at 
Metropolitan State Hospital, located in California, and at 
the VA medical center in Los Angeles, California.  A review 
of the veteran's claims file revealed, however, that the RO 
has already attempted to retrieve all available medical 
records relating to the veteran from both of these 
facilities.  A response from Metropolitan State Hospital, 
dated September 1990, indicated that records prior to 1975 
were "purged from our files."  A response from the VA 
medical center in Los Angeles, California, dated April 1988, 
noted that their records showed no evidence of the veteran 
having been admitted to this facility.

As for the medical treatment reports, dated October 1996 
through October 1997, these records are "new" because this 
evidence was not before the Board when it denied service 
connection for an acquired psychiatric disorder in March 
1993.  The Board must now consider whether the identified 
evidence is "material" in the sense of being relevant to 
and probative of the issues at hand in this case or whether 
the evidence contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
psychiatric disorder.

In determining the "issues at hand" in this case, the Board 
notes that the March 1993 decision denied the veteran's claim 
because the evidence of record did not reflect the incurrence 
or aggravation of an acquired psychiatric disorder during the 
veteran's active duty service or within the first post 
service year.  This relates to the second and third elements 
of a well-grounded claim for service connection.  (A claim 
for service connection for a disorder typically involves 
three issues or "elements":  (1) a current disability; (2) 
incurrence or aggravation of a disease or injury in service; 
and (3) a causal nexus between the current disability and the 
disease or injury incurred or aggravated in service.  Evans, 
at 284; Caluza v. Brown, 7 Vet. App 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996)).

After a thorough review of the veteran's claims file, the 
Board concludes that none of the newly submitted medical 
evidence relates the veteran's current psychiatric disorder 
to an injury or disease incurred during his active duty 
service.  This evidence consists primarily of records 
reflecting his medical condition, including chronic paranoid 
schizophrenia, in the years following his active service, and 
as such they do not relate to the issues at hand.  An October 
1997 treatment report diagnosed the veteran with chronic 
paranoid schizophrenia.  However, there is no nexus shown 
between this condition and the veteran's active duty service.  
Moreover, this medical treatment report is dated over 26 
years after the veteran's discharge from the service.

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the Board's March 1993 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The Board's March 1993 decision denying service connection 
for an acquired psychiatric disorder remains final.  See 
Hodge v. West, 155 F.3d 1356 (1998); 38 U.S.C.A. §§ 5108, 
7105(c)(West 1991); 38 C.F.R. § 3.156 (1998).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim for an acquired psychiatric disorder, 
but is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(1998).  Accordingly, the Board concludes that VA did not 
fail to meet its obligations under 38 U.S.C.A. § 5103(a) 
(West 1991).

The benefit of the doubt doctrine need not be applied in the 
situation where an appellant has not fulfilled the threshold 
burden of submitting new and material evidence to reopen a 
finally disallowed claim.  Annoni v. Brown, 5 Vet. App. 463 
(1993).


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder that benefit remains denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 12 -


